Citation Nr: 9914277	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-29 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether Section 306 death pension for the veteran's child was 
properly terminated due to excess income.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945 and from February 1951 to January 1955.  He died in 
October 1974.  This is an appeal from a February 1997 action 
by the Department of Veterans Affairs (VA) Regional Office 
Indianapolis, Indiana, which terminated the award of 
Section 306 death pension for the veteran's helpless child, 
[redacted], effective in January 1997 due to excess income received 
in 1996, including the entire proceeds of a cashed-in life 
insurance policy.  

On her substantive appeal dated in August 1997 the appellant 
indicated that she wished a hearing at a local VA office if 
necessary.  However, in January 1999 the appellant canceled 
her request for a hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.

2.  The appellant had been in receipt of Section 306 death 
pension benefits as custodian of the veteran's helpless 
child, [redacted], for a number of years.  

3.  On an April 1996 Eligibility Verification Report it was 
indicated that [redacted] was in receipt of Social Security 
benefits of $539.50 per month.  She also had wages of $1,240 
per year.

4.  On an Eligibility Verification Report dated in February 
1997 it was indicated that the Social Security benefits for 
[redacted] were $554.80 per month.  She had wages of $2,359 in 
1996.  She had also cashed a small life insurance policy and 
received interest from the policy of $374.  

5.  The appellant later provided information reflecting a 
gross distribution of $2,694 from the life insurance policy 
in 1996 with a taxable amount of $374. 

6.  In February 1997 the regional office terminated the award 
of Section 306 death pension for [redacted] effective in January 
1997 due to excess income, including the full amount of the 
proceeds from the cashed-in life insurance policy, less 
10 percent.  

7.  The evidence does not establish that the net countable 
income for [redacted] exceeded $7891 in 1996.  


CONCLUSION OF LAW

The Section 306 death pension benefits for [redacted] were not 
properly terminated effective in January 1997 due to excess 
income.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.26, 
3.260, 3.262 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The rate of Section 306 death pension to which the child of a 
veteran was entitled on December 31, 1978, could be continued 
if the child's countable income for 1996 was $7,891 or less.  
38 C.F.R. § 3.26.  

In determining annual income for purposes of Section 306 
death pension, payments of any kind or from any source are 
counted as income unless specifically excluded.  Income is 
counted for the calendar year in which it is received.  
Income is determined by the total amount received or 
anticipated during the calendar year.  38 C.F.R. §§ 3.252, 
3.260.  

In determining income for Section 306 disability pension, 
10 percent of Social Security and life insurance proceeds 
received by a child is excluded.  The remaining 90 percent is 
counted income as received.  38 C.F.R. § 3.262(e)(j)(2).  

For purposes of Section 306 death pension, there will be 
excluded unreimbursed amounts paid by the child for unusual 
medical expenses.  Unreimbursed amounts which exceed 
5 percent of the child's reported annual income are 
considered unusual.  38 C.F.R. § 3.262(l)(3).  

In this case, the regional office has computed the child's 
countable income for 1996 as $8,144.  This consists of Social 
Security benefits of $5,826 ($6,474 less 10 percent), 
interest from the insurance policy of $374, and proceeds from 
the cashed-in life insurance policy of $2087 ($2319 less 10 
percent) or $8,287 less the applicable portion of 
unreimbursed medical expenses of $143.  The earnings of [redacted] 
for 1996 were excluded from countable income under the 
provisions of 38 C.F.R. § 3.261.  

The appellant has maintained that only the interest of $374 
received from the life insurance policy should be included as 
countable income.  It is maintained that as indicated in the 
January 1997 letter from the insurance company the $2,694 
distribution was from a surrendered policy and not from a 
policy generating income from someone's death.  It is 
asserted that the situation was no different than 
transferring a sum from a savings account into a checking 
account.  

As indicated previously, under 38 C.F.R. § 3.262(j)(2), for 
Section 306 death pension the full amount of life insurance 
payments is considered income as received, less a 10 percent 
exclusion.  However, the total amount of the insurance 
proceeds received by [redacted] is not a "payment of any kind" as 
that term is used in 38 C.F.R. § 3.252.  The record indicates 
that most of the amount received by [redacted] was only a refund of 
amounts previously paid as premiums for the insurance policy.  
Such a refund is considered to be a part of her estate.  The 
precise amount of premiums paid for the insurance policy is 
not included in the record; however, the Board notes that 
when the full amount of the insurance proceeds are 
considered, less 10 percent, the net countable income of [redacted] 
was only some $250 in excess of the maximum permitted for 
1996 for continued entitlement to Section 306 death pension.  
It is probable that the sum received from the life insurance 
policy included a return of much more than $250 in premiums 
paid.  The Board notes that for improved pension purposes, 
there is a specific provision for excluding that portion of 
the proceeds from the cash surrender of a life insurance 
policy which represents a return of insurance proceeds.  38 
C.F.R. 3.272(q).  The same principle should apply to Section 
306 pension. Therefore, the Board must conclude that the net 
countable income of [redacted] for 1996 did not exceed the limit 
for continued entitlement to Section 306 death pension and 
her award should not have been terminated effective January 
1, 1997.  38 C.F.R. §§ 3.26, 3.252, 3.260, 3.262.  In 
arriving at its decision in this case the Board has resolved 
all doubt in favor of the appellant.  38 U.S.C.A. § 5107.  


ORDER

The Section 306 death pension for the veteran's child [redacted] 
was not properly terminated effective in January 1997 due to 
excess income.  The appeal is granted.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


